        Case: 3:20-cv-00434-wmc Document #: 9 Filed: 06/11/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 JOHN A. FRENCH, JR.,

                               Plaintiff,
                                                                           ORDER
        v.
                                                                       20-cv-434-wmc
 SUE NOVAK, et al.,

                               Defendants.

       On June 8, 2020, I entered an order directing plaintiff John French to submit an initial

partial payment of the filing fee in the amount of $76.84 by June 29, 2020. Now plaintiff has

filed a motion to waive the $76.84 initial partial payment. Dkt. 8. Plaintiff’s request will be

denied without prejudice.

       Plaintiff has not provided the court with an explanation why he is unable to pay the

initial partial; or documentation that shows the steps plaintiff has taken to request funds to

pay the initial partial from the institution’s business office.       Furthermore, the account

statement plaintiff submitted with his complaint shows that plaintiff has a balance of $384.41

in his release account. According to the language of 28 U.S.C. § 1915(b)(1), prison officials

are required to use a prisoner’s release account to satisfy an initial partial payment if no other

funds are available.    Carter v. Bennett, 399 F. Supp. 2d 936, 936-37 (W.D. Wis. 2005).

Therefore, if plaintiff does not have money in his regular account to pay the initial partial

payment, plaintiff is allowed to use funds from his release account to pay the initial partial. I

will give plaintiff an enlargement of time until July 13, 2020, to pay the initial partial filing

fee. Plaintiff should show a copy of this order to prison officials to insure that they are aware

they should send plaintiff’s initial partial payment to this court.
        Case: 3:20-cv-00434-wmc Document #: 9 Filed: 06/11/20 Page 2 of 2



                                              ORDER

       IT IS ORDERED that:

       1.      Plaintiff John French’s motion for the court to waive the initial partial payment

in this case, dkt. 8, is DENIED.

       2.      Plaintiff may have an enlargement of time to July 13, 2020, in which to submit

a check or money order payable to the clerk of court in the amount of $76.84. If plaintiff does

not have funds available from his release account to make the initial partial payment, plaintiff

is allowed to use funds from his release account to pay the initial partial.

       3.      If, by July 13, 2020, plaintiff fails to make the initial partial payment, or show

cause for failure to do so, plaintiff will be held to have withdrawn this action voluntarily and

the case will be closed without prejudice to plaintiff’s filing his case at a later date.


       Entered this day 11th of June, 2020.




                                              BY THE COURT:


                                              __/s/______________________________________
                                              PETER OPPENEER
                                              Magistrate Judge




                                                  2
